Citation Nr: 1521496	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from December 1964 to December 1966.  The Veteran died on May [redacted], 2008.  The Appellant is claiming as the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Appellant testified at a hearing before the Board in January 2015.  An Acting Veterans Law Judge (AVLJ) who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2008 from aspiration pneumonia.  

2.  The evidence of record shows that the Veteran was not service connected for any disability during his lifetime. 

3.  The record shows that the Veteran did not serve in the republic of Vietnam during his active duty service.  

4.  The evidence does not demonstrate that the Veteran's death is otherwise related to any event or incident in active service.  


CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims entitlement to service connection for the cause of the Veteran's death.  She specifically contends that the disabilities that contributed to the Veteran's death should be service connected because he was exposed to Agent Orange during his service with the United States Army.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and must deny the appeal. 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. §§ 1112, 1131, 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The record reflects that at the time of his death, the Veteran was not service connected for any of his disabilities.  However, the Veteran was in receipt of a non-service connected pension.  The May 2008 death certificate shows that the immediate cause of death was aspiration pneumonia.  There were no contributing causes of death listed.  As the Veteran was not service connected for aspiration pneumonia or any other disability during his lifetime, service connection for cause of death on that basis is not warranted.  

However, the Appellant has suggested that the Veteran should be service connected for his diagnosed diabetes mellitus, type II, to include as due to Agent Orange exposure during his service.  As such, the Board will examine whether the Veteran should have been service connected for diabetes mellitus, to include presumptive service connection as due to herbicide exposure.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam). 

In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  The Appellant alleges that the Veteran served in Vietnam.  She has submitted contemporaneous letters sent by the Veteran during his time in Korea.  There is one reference to Vietnam in the letters, but it not clear if there Veteran is actually writing from there or sharing experiences he has heard from others.  However, there is no other evidence of record even suggesting that the Veteran served in Vietnam.  The Veteran's DD-214 is absent of any notations of service in Vietnam.  Further, on a pension application completed and signed by the Veteran dated July 2006, he specifically states that he did not serve in Vietnam.  The Board finds the lack of evidence in the Veteran's file regarding any service in Vietnam as well as the statements made on his 2006 application for pension benefits that he did not serve in Vietnam to be more credible and more probative than the vague statements made by the Appellant regarding the Veteran's service in Asia during the Vietnam War period.  

Without evidence that the Veteran served in Vietnam, service connection on a presumptive basis for diabetes mellitus, type II is not warranted.  The Federal Circuit has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas, 525 F.3d at 1193-95.  Further, since diabetes mellitus is not listed as the cause or a contributing factor of the Veteran's death on his death certificate, the Board will not evaluate whether there is entitlement to service connection for diabetes mellitus on a direct basis.  Also, the Veteran never applied for service connection for diabetes mellitus during his lifetime.  


Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In this case, the VCAA duty to notify was satisfied by way of the March 2009 and April 2010, letters.  The Appellant was notified that the Veteran was not service connected for any disorder during his lifetime.  Further, she was provided explanations of the evidence and information required to substantiate a claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  In this case, the Board finds that the Appellant has had the opportunity to meaningfully participate in the adjudication of her claim fully and the duty to assist letter was sufficiently tailored to respond the Appellant's specific claim.  Based on the submission of additional statements and evidence the claim was readjudicated in August 2013. 

Concerning the duty to assist, the RO has obtained the service treatment records and VA outpatient treatment records.  The Appellant submitted lay statements in support of her claim and testified at a Board hearing.  There is no indication that there are additional records that have yet to be requested or that a medical opinion is in order.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  As such, the duty to assist has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


